Dismissed and Opinion Filed January 26, 2021




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-20-00716-CV

                    DESTINY BERKLEY, Appellant
                                V.
                REGAL CROSSING APARTMENTS, Appellee

                On Appeal from the County Court at Law No. 3
                            Dallas County, Texas
                    Trial Court Cause No. CC-20-01469-C

                        MEMORANDUM OPINION
                  Before Justices Molberg, Reichek, and Nowell
                           Opinion by Justice Molberg
      Appellant’s brief in this case is overdue. By order dated October 22, 2020,

the Court informed appellant the reporter’s record had been filed, vacated our

October 8, 2020 order submitting the case without a reporter’s record, and ordered

appellant to file her brief by November 20, 2020. By postcard dated November 24,

2020, we notified appellant the time for filing her brief had expired. We directed

appellant to file a brief and an extension motion within ten days. We cautioned

appellant that failure to file a brief and an extension motion would result in the

dismissal of this appeal without further notice. To date, appellant has not filed a
brief, filed an extension motion, nor otherwise corresponded with the Court

regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b),

(c).




                                          /Ken Molberg//
                                          KEN MOLBERG
200716f.p05                               JUSTICE




                                        –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

DESTINY BERKLEY, Appellant                   On Appeal from the County Court at
                                             Law No. 3, Dallas County, Texas
No. 05-20-00716-CV          V.               Trial Court Cause No. CC-20-01469-
                                             C.
REGAL CROSSING                               Opinion delivered by Justice
APARTMENTS, Appellee                         Molberg. Justices Reichek and
                                             Nowell participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered this 26th day of January, 2021.




                                       –3–